Citation Nr: 0704406	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  00-21 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether a gift of $2,500 was properly considered 
countable income for purposes of improved pension benefits.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance or adaptive equipment. 

4.  Entitlement to special monthly compensation based on 
being housebound.

5.  Entitlement to service connection for residuals of a head 
injury due to a gunshot wound.





ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and September 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits sought on appeal.  

The issues of entitlement to service connection for post-
traumatic stress disorder, entitlement to financial 
assistance in the purchase of an automobile, entitlement to 
special monthly compensation and entitlement to service 
connection for residuals of a head injury are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran received a gift of $2,500 dollars.

2.  The Board denied entitlement to service connection for 
post-traumatic stress disorder in a March 1989 decision. 

3.  Evidence obtained since the March 1989 decision denying 
service connection for post-traumatic stress disorder is new 
and relates to unestablished facts necessary to substantiate 
the claim. 



CONCLUSIONS OF LAW

1.  The gift of $2,500 was countable income for purposes of 
improved pension benefits.  38 U.S.C.A. § 1503 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).

2.  The Board's March 1989 decision is final regarding 
entitlement to service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1104-20.1105 (2006).

3.  New and material evidence has been received regarding 
service connection for post-traumatic stress disorder since 
the March 1989 decision, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  The VCAA 
provides that VA shall apprise a claimant of the evidence 
necessary to substantiate her claims for benefits and that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claims.

Regarding whether a gift of $2,500 was properly considered 
countable income for purposes of improved pension benefits, a 
December 2004 letter provided the veteran notice of what part 
of evidence she was to provide and what part VA would attempt 
to obtain for her in VA claims.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
her VA claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran was not provided timely notice of the 
five elements of a service-connection claim as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as this claim is not 
one for service connection.  Thus, the Board finds that VA 
met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the December 2004 letter was provided after the 
June 2000 letter that informed the veteran of the reduction 
in her pension.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which the appeal of this claim is based.  The Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because she was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate her claim.  Also, supplemental statements of 
the case were issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to this issue have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA in regard to this claim.

In addition, regarding the veteran's attempt to reopen her 
claim to entitlement to service connection for post-traumatic 
stress disorder, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, 
any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO upon remand.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Countable Income

The veteran asserted that $2,500 received from her father on 
May 23, 2000, should not be counted to reduce the amount of 
her pension.  The veteran asserted that the amount was for 
maintenance or for other medical bills, and therefore, was 
excluded from countable income for the purpose of determining 
entitlement to improved pension.  The RO further noted that 
the veteran generally alleged that these funds were 
mishandled.

In determining annual income, all payments of any kind and 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§ 3.271.  Nonrecurring income means income received or 
anticipated on a one-time basis during a 12-month 
annualization period, such as the gift amount in question.  
See 38 C.F.R. § 3.271(a)(3).  As noted, 38 C.F.R. § 3.272 
provides certain exclusion from countable income.  Among the 
exclusions is one for the value of maintenance furnished by a 
relative, friend or charitable organization.  Specifically, 
when an individual is maintained in a rest home or other 
community institution or facility, public or private, because 
of impaired health or advanced age, money paid to the home or 
the individual to cover the cost of maintenance will not be 
considered income.  See 38 C.F.R. § 3.272(b).  In addition, 
any unreimbursed amounts which have been paid within the 12-
month annualization period for medical expenses will be 
excluded from the amount of the veteran's annual income.  See 
38 C.F.R. § 3.272(g).

The veteran was informed by a June 2000 letter that the 
amount of her pension would be reduced due to the $2,500 
received from her father on May 23, 2000.  The letter 
informed the veteran that her pension would be reduced as of 
June 1, 2000 and would be restored to the full pension amount 
on June 1, 2001.  The RO noted that the veteran had no other 
sources of income, other than this one time gift and her VA 
pension.  

In a January 2001 letter, the RO informed the veteran that 
the amount of countable income had been reduced due to 
additional unreimbursed medical expenses.  The veteran 
reiterated her contention that none of the $2,500 should be 
considered income.  

As noted, the veteran also contended that the money was for 
maintenance.  There is no evidence, however, that this money 
was paid to cover maintenance needs at a rest home or other 
community institution or facility.

The Board finds that the $2,500 was properly considered 
income under 38 C.F.R. § 3.371.  The Board finds no basis for 
an exception for a gift and no indication that the money was 
used for maintenance of the veteran in a rest home or other 
community institution or facility.  The total amount of 
unreimbursed medical expenses should have been subtracted 
from the amount of countable income, thereby reducing the 
portion of the $2,500 counted as income.  The veteran's claim 
to exclude the entirety of the $2,500 on the basis that it 
was a gift is denied.

New and Material Evidence: Post-Traumatic Stress Disorder

The veteran's claim for post-traumatic stress disorder was 
previously denied in a March 1989 decision.  In a May 1992 
decision, the Board found that the veteran had not submitted 
new and material evidence in order to reopen her claim.  The 
veteran now again seeks to reopen her claim for service 
connection for post-traumatic stress disorder.  The Board 
notes that the RO declined to reopen the veteran's claim in a 
February 2005 rating decision.  The Board, however, is 
required to independently address the issue of reopening the 
veteran's claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in March 1989.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the March 1989 Board decision, the record 
included service medical records indicating that the veteran 
was treated for depression and anxiety during service, as 
well as other psychiatric problems.  In addition, the record 
included a November 1987 post-traumatic stress disorder 
survey completed by a social worker and a September 1987 
letter signed by a physician and a psychologist indicating 
that the veteran had post-traumatic stress reaction secondary 
to the court-martial the veteran received from service.  The 
veteran also underwent a February 1988 psychiatric 
examination in which the medical doctor diagnosed the veteran 
as having borderline personality disorder and other possible 
mental disorders, but no indication that he diagnosed the 
veteran as having post-traumatic stress disorder.  At that 
time, the Board found that the majority of the clinical 
evidence did not indicate that the veteran had post-traumatic 
stress disorder. 

Since the March 1989 Board decision, the veteran has asserted 
that she received a shrapnel wound to the head while in 
Korea, in 1975.  She further asserted that she received a 
Purple Heart due to this injury.  The veteran has not 
provided any probative evidence that she received a Purple 
Heart.  The record also now contains a Resident Service Plan 
from the veteran's hospitalization at the Carlyle Care Center 
in 2004.  The document indicates that the veteran was found 
to have post-traumatic stress disorder, depression with 
psychotic features and noted to be delusional.  The document 
does not indicate the basis for any of these diagnoses or who 
made the diagnoses.  This treatment plan was signed by a 
nurse and the veteran.  

The Board finds that this document provides some evidence 
that the veteran has been recently diagnosed as having post-
traumatic stress disorder.  Although, as noted, the record 
does not contain any documents that indicate the basis for 
the diagnosis, the Board finds this to be new and material 
evidence as it relates to whether the veteran has a current 
diagnosis of post-traumatic stress disorder and this was the 
basis for the previous denial of the veteran's claim.  
Therefore, the Board concludes that the evidence is both new 
and material.  The claim is reopened.


ORDER

A gift of $2,500 was properly considered as countable income 
for purposes of improved pension benefits, and this claim is 
denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for post-traumatic 
stress disorder is reopened.

The veteran's claim for entitlement to service connection 
for post-traumatic stress disorder is granted to that extent 
only.


REMAND

The Board finds that additional evidentiary development is 
required before the Board can make final adjudication on the 
veteran's additional claims on appeal.  The record contains 
information indicating that the veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  Although it appears that the veteran was denied 
benefits, VA still has a duty to assist in obtaining records 
held by SSA.  

As the RO has not yet attempted to obtain the SSA disability 
determinations and the underlying medical records, the Board 
finds that the veteran's appeal regarding the claims of 
entitlement to service connection for post-traumatic stress 
disorder, entitlement to financial assistance in the purchase 
of an automobile, entitlement to special monthly compensation 
and entitlement to service connection for residuals of a head 
injury must be remanded in order that these records may be 
obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

2.  After conducting any additional 
indicated development, the case should 
again be reviewed on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


